Title: To Benjamin Franklin from William Lee, [14 January 1778]
From: Lee, William
To: Franklin, Benjamin


Chaillot Wednesday Morng [January 14, 1778]
Mr. Lee presents Compliments to Dr. Franklin. He received the Louis. The London paper is inclosed. That with the Boston papers were sent by Mr. Deane to Mr. A. Lee who carried them out with him yesterday as Mr. W. L. tho’t to leave them at Passi, but it seems he left them with Mr. Izard. They will be sent for today and return’d immediately. Mr. L. is just going to Versailles and if he finishes the business today he will call at Passi on his return.
 
Addressed: Honble. Dr. Franklin / Passi
Notation: W. Lee to BF. no date
